           Case 1:19-cv-01103-JLT Document 19 Filed 05/21/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   NORMA ALICIA GARCIA,                             )   Case No.: 1:19-cv-1103 - JLT
                                                      )
12                  Plaintiff,                        )   ORDER GRANTING PLAINTIFF’S THIRD
                                                      )   REQUEST FOR AN EXTENSION OF TIME
13          v.                                        )
14   COMMISSIONER OF SOCIAL SECURITY,                 )   (Doc. 18)
                                                      )
15                  Defendant.                        )
                                                      )
16
17          On May 18, 2020, the parties stipulated for Plaintiff to have an additional thirty days to file an
18   opening brief in the action. Notably, the Scheduling Order allows for a single extension of thirty days
19   by the stipulation of the parties (Doc. 5 at 3), which was previously used by Plaintiff. (Docs. 11, 12)
20   Beyond the single extension by stipulation, “requests to modify [the scheduling] order must be made by
21   written motion and will be granted only for good cause.” (Doc. 5 at 3) This is now the third extension
22   requested by Plaintiff by stipulation, which the Court construes to be a motion to amend the Court’s
23   scheduling order. (See id.)
24          Jonathan Pena, counsel for Plaintiff, asserts the additional time is necessary because “Counsel is
25   experiencing extraordinary delays and backlogs with both the administrative and civil court work” due
26   to the “ongoing health and safety measures recommended by the CDC” and the number of weeks the
27   pandemic has continued. (Doc. 18) In addition, Mr. Pena reports:
28          [T]he week of 05/10/2020, Plaintiff’s Counsel had 15 administrative hearings, 14
            hearing preparation appointments with claimants, 5 reply brief, 1 merits brief, 2
                                                          1
           Case 1:19-cv-01103-JLT Document 19 Filed 05/21/20 Page 2 of 2


 1          motion for summary judgments and 14 letter briefs due. The week of 05/18/2020,
            Plaintiff’s Counsel had 11 administrative hearings, 19 hearing preparation
 2          appointments with claimant, 2 reply brief, 1 motion for summary judgement, 1 letter
            brief and 5 opening briefs.
 3
 4   (Doc. 18 at 2) Finally, Mr. Pena notes the Commissioner does not oppose the requested extension and
 5   stipulated to it on May 18, 2020. (Id.)
 6          Notably, Plaintiff’s counsel was presumably aware of his schedule and obligations in other
 7   actions when seeking the prior extension of time in this action on April 17, 2020. Thus, the Court is
 8   unable to find counsel’s workload alone constitutes good cause for the requested additional extension
 9   of time, which was filed after the deadline previously ordered by the Court. See Motley v. City of
10   Fresno, 2016 U.S. Dist. LEXIS 177697 at *3 (E.D. Cal. Dec. 22, 2016) (“workload considerations and
11   the press of business will rarely constitute good cause”). Nevertheless, the Court notes Counsel also
12   reports a reduction in staff due to the ongoing pandemic guidelines, and the Commissioner does not
13   oppose the request. Further, it does not appear the Commissioner would suffer any prejudice as a result
14   of the additional extension of time. Accordingly, the Court ORDERS:
15          1.      The request for a third extension of time (Doc. 18) is GRANTED; and
16          2.      Plaintiff SHALL file her opening brief no later than June 17, 2020.
17
18   IT IS SO ORDERED.
19      Dated:     May 20, 2020                               /s/ Jennifer L. Thurston
20                                                     UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                        2
